DETAILED ACTION
Allowable Subject Matter
Claims 2-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 2-20 are considered to be allowable because the prior art of record neither anticipates nor renders obvious the limitations of the base claims 2, 8, and 15. Claim 2 includes an electronic device, comprising: a base portion; a lid portion coupled to the base portion at a hinge; a keyboard; a display; memory; one or more processors; and a battery, wherein the lid portion is to raise at least a portion of the base portion in response to a rotation of the lid portion toward the open configuration, wherein the lid portion has a rear portion extending past the hinge toward the end of the lid portion, wherein the rear portion is to, in response to a rotation from the closed configuration toward the open configuration, push against a surface on which the electronic device is to rest and raise the end of the base portion as the lid portion is rotated about the axis of the hinge relative to the base portion, and wherein the rear portion of the lid portion includes an audio jack in combination with all other elements of the base claim. Claims 3-7 are all dependent upon claim 2 and are considered to be allowable at least for the same reasons as claim 2. Claim 8 includes an electronic device, comprising: a base; a lid coupled to the base at a hinge, a keyboard; a display; memory; one or more processors; and, a battery, wherein the lid is to raise at least a portion of the base in response to a rotation of the lid toward the open configuration, wherein the lid has a rear portion extending past the hinge toward the end of the lid, wherein the rear portion is to, in response to a rotation from the closed configuration toward the open configuration, push against a surface on which the electronic device is to rest and raise the end of the base as the lid is rotated about the axis of the hinge relative to the base, and wherein the rear portion of the lid includes an audio jack in combination with all other elements of the base claim. Claims 9-14 are all dependent upon claim 8 and are considered to be allowable at least for the same reasons as claim 8. Claim 15 includes an electronic device, comprising: a base; a lid coupled to the base at a hinge,; a keyboard; a display; memory; one or more processors; and a battery; wherein the lid includes a rear portion that is to raise at least a portion of the base in response to a rotation of the lid toward the open configuration; and wherein the rear portion includes an audio jack in combination with all other elements of the base claim. Claims 16-20 are all dependent upon claim 15 and are considered to be allowable at least for the same reasons as claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY MICHAEL HAUGHTON whose telephone number is (571)272-9087. The examiner can normally be reached M-F 9a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANTHONY M HAUGHTON/Primary Examiner, Art Unit 2841